August 1, 1939. The opinion of the Court was delivered by
The issue involved in this case is thus stated by the appellant: "When a vacancy occurs in the office of county sheriff in 1938, as the result of the death of the incumbent of the office, and where, in such a case, the Governor makes an appointment, can an election for the office be held at the general election in 1938; or does the appointee hold until the general election of 1940?"
A similar question arose and was decided in the case ofLimehouse v. Blackwell, 190 S.C. 122, 2 S.E.2d 483. In that case the issue involved the title to the office of Clerk of Court of Common Pleas for Charleston County, but the point of law involved was identical with that involved in this case. The writer of this opinion was the writer of what was intended to be the main opinion in that case, which was in sympathy and analogy with legal views and contentions of the appellant here; however, the majority of the Court did not concur in it and, hence, it became the dissenting opinion. *Page 384 
The order of his Honor Judge Lide is in accord with the views expressed and decided by the Limehouse v. Blackwellcase, and will of course meet the approval of the majority of the Court, and such action is binding on me. It would be an idle gesture for me to restate my view as set forth in theLimehouse case.
Therefore, the order of Judge Lide must be affirmed. Let it be reported as the opinion of this Court.
MR. CHIEF JUSTICE STABLER, MR. JUSTICE FISHBURNE and MR. ACTING ASSOCIATE JUSTICE G. DEWEY OXNER concur.
MR. JUSTICE BAKER did not participate.
MR. JUSTICE CARTER did not participate on account of illness.